DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

              HOBE-ST. LUCIE CONSERVANCY DISTRICT,
                             Appellant,

                                   v.

 MARTIN COUNTY, a political subdivision of the State of Florida, and
  SOUTH FLORIDA WATER MANAGEMENT DISTRICT, a political
   subdivision of the State of Florida, PALMAR WATER CONTROL
DISTRICT, THE HONORABLE RUTH PIETRUSZEWSKI, in her official
Capacity as the Tax Collector of Martin County, and THE HONORABLE
 LAUREL KELLY, in her official Capacity as the Property Appraiser of
                            Martin County,
                               Appellees.

                            No. 4D20-2036

                         [November 17, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 432018CA000389.

   Lyman H. Reynolds, Jr., George P. Roberts, Jr., and Andrea G. Amigo
of Roberts Reynolds Bedard & Tuzzio, PLLC, West Palm Beach, for
appellant.

   David Arthur, Senior Assistant County Attorney and Elizabeth V.
Lenihan, Assistant County Attorney, Stuart, for appellee Martin County.

  James W. Sherman, West Palm Beach, for appellee South Florida Water
Management District.

    M. Christopher Lyon of Lewis, Longman & Walker, P.A., Tallahassee,
for amicus curiae Florida Association of Special Districts, Inc.

MAY, J.

   A dispute between a conservancy district and two landowners within
the district over special assessments brings this case to our court. The
conservancy district (“Hobe”) appeals an adverse summary judgment for
Martin County (“Martin”) and the South Florida Water Management
District (“SFWMD”). Hobe argues the court erred in: (1) determining Hobe
could not impose non-ad valorem assessments against land owned by
Martin and the SFWMD for maintenance costs on property; and (2)
entering summary judgment where neither Martin nor the SFWMD
rebutted Hobe’s estoppel affirmative defense. We agree with Hobe on the
first issue and reverse.

   Hobe is a conservancy district organized under Chapter 298, Florida
Statutes. It was created and incorporated in 1972 by judicial decree in
Martin to provide drainage and water control services to an area of
approximately 8,160 acres. Its purpose was to reclaim the lands for
residential and agricultural use.

    The SFWMD is a regional water management district that encompasses
all or part of 16 counties, including Martin. 1

   In the 1990s, the SFWMD purchased several tracts of land as part of a
restoration and conservation program. Some tracts were located within
Hobe’s boundaries. 2 Martin and the SFWMD co-owned certain parcels.
Hobe began assessing Martin and the SFWMD.

   For twenty years, Martin and the SFWMD paid the non-ad valorem
assessments. But in 2016, the SFWMD’s executive director ordered no
further payments be submitted. The SFWMD decided it was exempt from
assessments imposed by Hobe. Martin came to the same conclusion and
made no further payments.

    In 2018, Martin sued Hobe for judicial review of the assessments and
for declaratory relief. 3 It argued sovereign immunity prevented Hobe from
imposing taxes. It relied on section 298.36(1), Florida Statutes (2016), to
argue that Hobe could only impose assessments on state-owned lands,
and not lands owned by political subdivisions.

    Section 298.36(1) states:

       The benefits, and all lands in said district belonging to the
       state, shall be assessed to, and the taxes thereon shall be paid



1 See https://www.sfwmd.gov/who-we-are/facts-and-figures.
2 Some land was within the Pal-Mar Water Management District (“Pal-Mar”). Pal-
Mar defended the action but did not appeal.
3 When Martin filed suit, it co-owned with the SFWMD approximately 2,900 acres

of land within Hobe. Martin County owned 40 acres independently.


                                      2
      by, the state out of funds on hand, or which may hereafter be
      obtained, derived from the sale of lands belonging to the state.

    Hobe moved to dismiss the complaint; the court denied the motion. The
SFWMD then intervened to protect its interests in the co-owned property.
It similarly argued section 298.36(1) did not apply to lands owned by a
water management district. Hobe again moved to dismiss; the court
denied the motion. Martin and the SFWMD then moved for summary
judgment. Hobe cross-moved for summary judgment.

   The trial court heard the competing motions and entered summary
judgment in favor of Martin and the SFWMD. The court concluded Hobe
lacked the authority to impose taxes and assessments on Martin and the
SFWMD lands. The trial court reasoned the legislature did not expressly
waive sovereign immunity for political subdivisions or special districts in
section 298.36(1) by authorizing districts to levy non-ad valorem
assessments against the state. The trial court ordered the tax collector
not to enforce any ad valorem assessments or non-ad valorem
assessments collected by Hobe.

   From these summary judgments, Hobe now appeals.

    As it did in the trial court, Hobe argues on appeal that section
298.305(1), Florida Statutes (2016), specifically authorizes it to impose
assessments on all lands within the district. That section provides “the
[district’s] board of supervisors shall levy a non-ad valorem assessment . .
. on all lands in the district to which benefits have been assessed . . . .” §
298.305(1), Fla. Stat. (emphasis added). And section 298.54, Florida
Statutes (2016), permits a district to levy an annual maintenance tax upon
each tract within the district to maintain ditches, drains, or other
improvements.

   Hobe disputes Martin and the SFWMD’s position that section 298.36(1)
bars it from levying assessments against political subdivisions like Martin
or regional water districts like the SFWMD. In mandating the state to pay
non-ad valorem assessments from funds on hand, Hobe argues the statute
does not necessarily exclude other political subdivisions or special
districts. Because Martin and the SFWMD’s immunity derives from the
state’s immunity, the state’s waiver also applies to them.

   Martin and the SFWMD respond that section 298.36(1) does not waive
a political subdivision or a special district’s sovereign immunity from
maintenance taxes. The waiver applies only to state-owned lands. Any


                                      3
waiver by the county or the SFWMD must have been clear and
unequivocal.

    The SFWMD adds that the statutory language, “all lands . . . belonging
to the state,” refers to lands owned by the Board of Trustees of the Internal
Improvement Trust Fund of the State of Florida (“TIITF”). In defining lands
owned and managed by the TIITF, section 253.03(1), Florida Statutes
(2016), expressly excludes land vested in any water management district
like the SFWMD.

   We have de novo review. Dalrymple v. Franzese, 944 So. 2d 1240, 1242
(Fla. 4th DCA 2006).

      •   Did Hobe Impose a Special Assessment or a Tax?

   We begin with the initial question of whether Hobe’s assessments were
just that—assessments or an unauthorized tax.

   Hobe suggests, and we agree, that Martin and the SFWMD conflated
the two terms to justify their position. But the distinction between an
assessment and a tax is critical to the outcome of this appeal.

      A ‘tax’ is an enforced burden of contribution imposed by
      sovereign right for the support of the government, the
      administration of the law, and to execute the various
      functions the sovereign is called on to perform. A ‘special
      assessment’ is like a tax in that it is an enforced contribution
      from the property owner, it may possess other points of
      similarity to a tax, but it is inherently different and governed
      by entirely different principles. It is imposed upon the theory
      that that portion of the community which is required to bear
      it receives some special or peculiar benefit in the
      enhancement of value of the property against which it is
      imposed as a result of the improvement made with the
      proceeds of the special assessment. It is limited to the
      property benefited, is not governed by uniformity, and may be
      determined legislatively or judicially.

Klemm v. Davenport, 129 So. 904, 907 (Fla. 1930) (challenging a tax levied
for street paving that was assessed against the abutting property owners).
In City of Cooper City v. Joliff, 227 So. 3d 633, 636–37 (Fla. 4th DCA 2017),
we relied on Klemm in acknowledging this distinction.



                                     4
    Our supreme court has consistently ensured that our constitution’s
limitations on taxation are not avoided by blurring the line between taxes
and special assessments. See, e.g., Morris v. City of Cape Coral, 163 So.
3d 1174 (Fla. 2015); Lake County v. Water Oak Mgmt. Corp., 695 So. 2d
667 (Fla. 1997); S. Trail Fire Control Dist., Sarasota County v. State, 273
So. 2d 380 (Fla. 1973); Fire Dist. No. 1 of Polk County v. Jenkins, 221 So.
2d 740 (Fla. 1969). Constitutional and statutory exemptions from taxation
are limited to taxation for state and county purposes; they do not extend
to special assessments. State v. Everglades Drainage Dist., 20 So. 2d 397,
398 (Fla. 1945).

   Here, Hobe imposed a special assessment on lands within its district
that benefited from its maintenance. That included lands owned by Martin
and the SFWMD. These assessments were calculated by the benefit
bestowed on these lands. It was not a general tax imposed regardless of
the benefit derived. For this reason, we conclude Hobe imposed a special
assessment, not a tax.

      •   Did the Special Assessment Meet the Requisite Test?

   Having determined Hobe imposed a special assessment, and not a tax,
we must now determine if the special assessment meets the requisite test.
Public property is subject to special assessments only if authorized by the
legislature. See City of Gainesville v. State, 863 So. 2d 138, 142 n.3 (Fla.
2003). Our supreme court has explained:

      [w]ith respect to special assessments . . . public property is
      assessable if so provided by legislation, for it is
      unquestionably competent for the lawmaking power to
      authorize lands of the state, or public property belonging
      either to municipal corporations or to other public quasi
      corporations, or to political subdivisions, to be subjected to
      special assessments. But public property will not be deemed
      to be so included unless by special enactment or necessary
      implication.

Blake v. City of Tampa, 156 So. 97, 99 (Fla. 1934) (emphasis added).

   Here, sections 298.305(1) and 298.54 provide the requisite statutory
authority for imposing the special assessment. Section 298.305(1)
provides:

      (1) [T]he board of supervisors shall levy a non-ad valorem
      assessment as approved by the board on all lands in the

                                     5
      district to which benefits have been assessed . . . . The
      assessment must be apportioned to and levied on each
      assessable tract of land in the district.

§ 298.305(1), Fla. Stat. (emphasis added). The statute requires Hobe’s
board of supervisors to levy a non-ad valorem assessment on all lands in
the district as necessary to operate and maintain the district works and
activities and to defray the current expenses of the district. Id.

   Section 298.54 also provides statutory authority for the special
assessment.

      To maintain and preserve the ditches, drains, or other
      improvements made pursuant to this chapter . . . the board of
      supervisors may, upon the completion of the said
      improvements, in whole or in part as may be certified to the
      board by the chief engineer, levy annually a tax upon each
      tract or parcel of land within the district, to be known as a
      “maintenance tax.”

§ 298.54, Fla. Stat. (emphasis added). Hobe argues, and we agree, that
these provisions apply to land owned by political subdivisions and water
management districts.

   But Martin and the SFWMD argue section 298.36(1)’s failure to use the
terms political subdivisions and water management districts means that
they cannot be assessed. 4 We disagree. All three of these statutes must

4 We acknowledge Board of Public Instruction of Dade County v. Little River Valley
Drainage District, 119 So. 2d 323 (Fla. 3d DCA 1960), where the Third District
reached a different conclusion. There, a drainage district argued it could assess
land owned by the Board of Public Instruction, pursuant to section 298.36, which
allowed an assessment on “all lands in the district to which benefits have been
assessed.” Id. at 326. The Third District disagreed.

      That general authority to levy taxes on lands to which benefits have
      been assessed as provided for in § 298.36 was made without any
      reference to property of the Board of Public Instruction; and as
      shown by Blake v. City of Tampa, supra, and City of Miami v. Board
      of Public Instruction, supra, before the Board may expend the school
      funds for such drainage assessments it would be necessary that an
      act be passed clearly expressing the legislative intent to authorize
      such use of the funds of the Board of Public Instruction, in view of
      the constitutional restrictions on their use.


                                        6
be read in pari materia. Fla. Dep’t of State, Div. of Elections v. Martin, 916
So. 2d 763, 768 (Fla. 2005).

   Section 298.305(1), which more specifically relates to assessments,
requires a levy upon “on all lands in the district to which benefits have
been assessed.” § 298.305(1), Fla. Stat. (emphasis added). For sections
298.305(1) and 298.36(1) to coexist and both have meaning, logic dictates
that section 298.36(1)’s reference to the state must either necessarily
include political subdivisions and water management districts or refer to
the “state lands” for the limited purpose of explaining how assessments
against “state lands” are to be paid. Either interpretation supports our
conclusion that the section has no effect on 298.305(1)’s mandate to
assess all lands.

   Martin and the SFWMD’s reading of the statute, on the other hand,
violates the clear mandate of 298.305(1). Indeed, both Martin and the
SFWMD initially reached the same conclusion as we do since both paid
these assessments for over twenty years. 5

   For these reasons, we reverse the summary judgment in favor of Martin
and the SFWMD and remand the case for entry of summary judgment in
favor of Hobe.

    Reversed and remanded.

GROSS and DAMOORGIAN, JJ., concur.

                               *       *          *

    Not final until disposition of timely filed motion for rehearing.




Id. (internal citations omitted).

5 Because we resolve this appeal on the validity of the assessment, we decline to
comment on whether Martin and the SFWMD should be estopped from claiming
they do not owe the assessments after paying them for twenty years.

                                       7